DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6 and 11) as well as the species of residues 1-142 of SEQ ID NO. 6 as SIRPalpha extracellular domain; residues 143-374 of SEQ ID No. 6 as Fc region; AML as target disease represented by the HL-60 cell line, in the reply filed on 02/15/2022 is acknowledged.  
The traversal is on the ground(s) that the claims recite the same recombinant protein and so no search or examination burden is present.  
This is not found persuasive because this is a unity of invention argument which is not the standard for 111 case restriction which must be used in the instant case.  Also, Applicant alleges co-extensive search but provides no evidence of this in the form of art.  Thus, this is mere allegation and not persuasive.  The searches are not co-extensive for the reasons of record.  Said another way, likely finding art with all groups of the inventions has not been proven and there is no evidence that one would always find the groups together such that no search burden exists.  Applicant also fails to argue the separate examination burden.  The restriction must therefore stand.
With respect to the species election requirement, Applicant again argues unity of invention with the same protein but this argument is off-point since this is a 111 case as stated above.  Furthermore, the argument is not logical. AML is not connected to other .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2022.

Claim Status
Claims 7-10 and 12-17 are withdrawn.
Claims 1-6 and 11 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/905262, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant disclosure is identical to that of the parent case above.  Therefore, for the same reasons below that the instant case fails the written description and enablement requirements, so too fails the parent case leaving the chain of priority broken.  The U.S. effective filing date of the claims under examination is set at 08/26/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 08/26/2021 is being considered by the examiner.  Any strikethrough is owed to lack of date.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 recites of a SIRP of SIRPalpha.  One of these recitations is superfluous.  It is suggested that both are replaced by one recitation of SIRPalphaD1 for clarity.  
Claim 1 is also objected to for reciting “SEQ ID NO.:”.  These instances should be changed to SEQ ID NO: for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which the other claims above depend, recites SIRPalpha and SIRPalphaD1 in a parenthetical phrase.  Thus, a broad limitation and narrow limitation of the same claim element is present in the same claim.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection 
Similarly, claim 11 recites a disease caused by CD47 overexpression and also treatment of tumor cells using macrophages.  Cancer is a narrower limitation within the disease recited above and so the claim is indefinite for the reasons supra.  It is not clear if the disease targeted in the claim is limited to tumors or if this is merely an example of one such disease and not required by the claim.  The presence of multiple interpretations renders the claim indefinite.  
Claim 11 is further rejected as indefinite for the recitation “disease caused by overexpression of CD47”.  Tumor does not even fall within this group of diseases and yet tumor appears to be one intended target of the composition as discussed above.  CD47 is ubiquitously expressed and overexpression is relative to the control used.  CD47 is also a do not destroy signal to the immune system, thus why cells have it.  Thus, it arguably causes no disease, though it may play some role in disease progression.  Therefore, first, it is not clear how to assess CD47 overexpression as this is a relative concept and no control is recited in the claim.  For this reason the claim is indefinite.  Also, it is not clear how a disease could be caused by the protein and so it is not clear which diseases would fall under the scope of the intended use of the claim.  Cancer, for example, is caused by DNA mutation, not CD47 expression, over or otherwise.  For these reasons the claim is indefinite.  It is suggested that all intended uses be removed from the claim.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 allows for 90% identity to residues 143-374 of SEQ ID NO. 6.  This allows for 23 mutations to SEQ ID NO. 6.  Yet, this would yield a protein that is less than 94% identical to SEQ ID NO. 6.  Claim 1, on which claim 4 ultimately depends, requires 95% identity to SEQ ID NO. 6 for the claimed protein.  Thus, not all embodiments of claim 4 can contain all the limitations of claim 1 and so the claim must be rejected here.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form barring duplicate claims, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for recombinant bi-functional fusion proteins comprising a full-length, human SIRPaD1 domain comprising only the mutation N89A, does not reasonably provide enablement for similar fusion proteins comprising just any mutant variants of SIRPaD1-N89A or just any truncated variant of SIRPaD1-N89A.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims can be found in claim 1 which is drawn to a recombinant bi-functional fusion protein comprising a SIRPaD1 region carrying the mutation N89A linked to an Fc fragment, wherein the fusion protein can bind to CD47 and Fc receptor, 
The nature of the invention is a therapeutic recombinant protein that blocks CD47 function and so facilitates recognition of cancer cells by macrophages.  The protein is a peptibody.
The level of skill of one skilled in this art is high.
The specification teaches that SIRPa-Fc or SIRPaD1-Fc can bind CD47.  Yet, both have insufficient affinity to CD47 (0008).  The instant inventors made a fusion protein comprising human SIRPaD1 linked to the CH2-CH3 domains of human IgG1 (0009 and 0036).  The mutation N89A improves binding of human SIRPaD1-Fc to CD47 (0009).  However, the instant disclosure lacks any teaching of any mutant variant of human SIRPaD1 N89A that maintains CD47 binding.  Thus, no guidance is provided for generating additional, functional variants of SIRPaD1-N89A for use in producing the claimed fusion proteins.  The specification also teaches no functional truncations of SIRPaD1-N89A for use in the recombinant protein. 
As broadly as currently claimed, the claims read on recombinant proteins comprising SIRPaD1-N89A comprising additional mutations.  The claims also read on proteins comprising truncated SIRPaD1-N89A domains.  Both are owed to the recitation of 95% identity to SEQ ID NO. 6, which allows changes in its SIRP domain (residues 1-142).  The breadth of the claims is not enabled in view of the prior art.  
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  For example, replacement of a single “lysine” residue at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin 
These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein. Furthermore, the specification fails to teach what deletions, truncations, substitutions and mutations of the disclosed sequence can be tolerated that will allow the protein to function as claimed (bind to CD47).  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with 
Truncation of proteins can also lead to adverse effects on protein structure and thus protein function.  Martindale (Nature Genetics, Vol. 18, Pg. 150-154, 1998, on IDS) teaches that truncation of huntingtin leads to aggregate development which compromises cell viability (Abstract).  Nonaka (Human Molecular Genetics, Vol. 18, No. 18, Pg. 3353-3364, 2009, on IDS) teaches that truncation of TDP-43 to its C-terminal fragments causes abnormally phosphorylated and ubiquitinated inclusions of the protein (Abstract).  Taken together, not just any truncation of a protein will yield a soluble, functional, protein fragment.  Therefore, again, undue experimentation would be required to identify truncates of SIRPaD1-N89A that will function in the claimed protein.  No one of ordinary skill in this art can predict the functionality of a protein variant without extensive testing.  
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be predicted from the disclosure how to make and use additional fusion proteins with sequence similarity to the amino acid sequence SEQ ID NO. 6 as broadly as currently claimed.  Said embodiments are encompassed by all claims rejected above. Therefore, in view of the lack of predictability of the prior art, the breadth of the claims and the absence of working examples, it would require undue experimentation for one skilled in the art to make and use the invention as claimed.  Note too that discovery of novel mutations is not routine but rises to the level of invention as has been demonstrated by Applicant here in finding N89A.  

Claims 1-6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed above, the claims are quite broad with respect to the variation they allow to the SIRPaD1-N89A domain of the claimed protein.  This is owed to recitation of 95% identity to SEQ ID NO. 6.  However, also as mentioned above, the specification teaches that the instant inventors made a fusion protein comprising human SIRPaD1 linked to the CH2-CH3 domains of human IgG1 (0009 and 0036).  The mutation N89A improves binding of human SIRPaD1-Fc to CD47 (0009).  However, the instant disclosure lacks any teaching of any mutant variant of human SIRPaD1-N89A that maintains CD47 binding.  Thus, no guidance is provided for generating additional, functional variants of SIRPaD1-N89A for use in producing the claimed fusion proteins.  The specification also teaches no functional truncations of SIRPaD1-N89A for use in the recombinant protein. Yet, such variants are encompassed for all claims above since they encompass mutant variants or truncations of the SIRPaD1-N89A domain.  Thus, Applicant seeks to represent the genus of the instant claims by disclosing only a single species of SIRPaD1-N89A domain.    
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here as set forth  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  
As discussed above, the operability of mutant and truncated variants of a protein is unpredictable.  Therefore, since Applicant has disclosed only a single species of SIRPaD1-N89A domain, and the claims encompass use of more in the fusion protein, the instant claims above fail the written description requirement.  Representative species have not been taught and no guidance is provided as to the changes that can be made to the domain to maintain function such that one of ordinary skill in this art would recognize the members of the genus encompassed by the claims.  
Thus, the claims above are rejected here for lack of written description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (CN109306017, published 02/05/2019).
Please note a translation of this document is attached to this action as an appendix.  Paragraphs cited below are those of the translation.
Wang teaches a recombinant protein based on a SIRPalphaD1 mutant (0002).  This protein is a homodimer (0010).  They teach it as SIRPalphaD1-Fc N80A which comprises their SEQ ID NO. 14 (0103).  This SEQ ID NO. 14 is identical to instant SEQ ID NO. 6.  Therefore, their protein meets all limitations of claims 1-6.  Since the structure is identical to instant SEQ ID NO. 6, the art’s protein will have all the same functions as instant SEQ ID NO. 6, recited in the claims rejected above.  It is noted also that they teach a method for treating diseases related to overexpression of CD47 with their protein (0010).
Thus, Wang clearly anticipates the claims above.

Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Tian (US2019/0125834, published 05/02/2019).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10800821. Although the claims at issue are not identical, they are not patentably distinct from each.
The patented claims are drawn to species of the instant claims.  See patented claims 9-10 which read on SEQ ID NO. 6, which is identical to instant SEQ ID NO. 6.  Homodimers of these are obvious in view of patented claim 4.  While a pharmaceutical composition is not taught, the intended use of patented claim 1, destroying tumor cells with macrophages make this obvious since the protein will be used to treat cancer and as a protein, it will be placed in solution with water.  Thus, claim 11 is obvious here also.

Claims 1-6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
Copending claim 8 is drawn to the same protein as instant claim 1.  Copending claim 7 can be interpreted as SEQ ID NO. 6.  Copending claim 14 is drawn to a composition with a genus of the protein of instant claim 1 with an excipient but any of the species of the other claims can also be used therein clearly for the intended use therein.  Thus, the claim renders instant claim 11 obvious also.  Similarly, copending claim 6 recites a homodimer of a genus encompassing instant claim 1.  However, the species recited in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/Michael Allen/Primary Examiner, Art Unit 1642